Order entered April 23, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00263-CV

                     IN RE JOSEPH DINGLER, Relator

          Original Proceeding from the County Court at Law No. 1
                           Dallas County, Texas
                    Trial Court Cause No. CC-20-05083

                                   ORDER
              Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and we DENY relator’s request for emergency relief as moot.


                                           /s/    BILL PEDERSEN, III
                                                  JUSTICE